          Case 3:17-cv-04372-CRB Document 51 Filed 01/15/19 Page 1 of 4



 1   Matthew D. Slater (pro hac vice)
     Cleary Gottlieb Steen & Hamilton LLP
 2   2112 Pennsylvania Ave., NW
     Washington, DC 20037
 3
     (202) 974-1500 (Phone)
 4   (202) 974-1999 (Facsimile)
     mslater@cgsh.com
 5
     Carmine D. Boccuzzi, Jr. (pro hac vice)
 6   Cleary Gottlieb Steen & Hamilton LLP
     One Liberty Plaza
 7
     New York, NY 10006
 8   (212) 225-2000 (Phone)
     (212) 225-3999 (Facsimile)
 9
     Ryan M. Sandrock (SBN 251781)
10   Sidley Austin LLP
11   555 California Street
     San Francisco, CA 94104
12   (415) 772-1200 (Phone)
     (415) 772-7400 (Facsimile)
13   rsandrock@sidley.com
14   Counsel for Defendants
15   Robert Bosch LLC and Robert Bosch GmbH

16

17                               UNITED STATES DISTRICT COURT

18                            NORTHERN DISTRICT OF CALIFORNIA

19    IN RE: VOLKSWAGEN “CLEAN DIESEL”               MDL DOCKET NO. 2672 CRB (JSC)
      MARKETING, SALES PRACTICES AND
20    PRODUCT LIABILITY LITIGATION
21

22
     This Document Relates to:                       ROBERT BOSCH LLC’S AND
23                                                   ROBERT BOSCH GMBH’S NOTICE
     Nemet, et al. v. Volkswagen Group of America,   OF MOTION AND MOTION TO
24                                                   DISMISS FIRST AMENDED CLASS
     Inc., et al.                                    ACTION COMPLAINT AND
25                                                   MEMORANDUM OF POINTS AND
     Case No. 3:17-cv-04372-CRB                      AUTHORITIES IN SUPPORT
26                                                   THEREOF

27                                                   Date: April 5, 2019
                                                     Time: 10:00 a.m.
28


      BOSCH DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS (MDL NO. 2672 CRB)
          Case 3:17-cv-04372-CRB Document 51 Filed 01/15/19 Page 2 of 4



 1                                 NOTICE OF MOTION AND MOTION

 2          PLEASE TAKE NOTICE that on April 5, 2019 at 10:00 a.m. or at such other date as may

 3   be agreed upon or ordered, in Courtroom 6 of the United States District Court for the Northern

 4   District of California, located at 450 Golden Gate Avenue, San Francisco, California, Defendants

 5   Robert Bosch LLC (“Bosch LLC”) and Robert Bosch GmbH (“Bosch GmbH”) (together, the

 6   “Bosch Defendants”) will and hereby do move this Court to dismiss the RICO claim from the First

 7   Amended Class Action Complaint (the “FAC”), ECF No. 5515. This Motion is made pursuant to

 8   Rules 9(b), 12(b)(1), and 12(b)(6) of the Federal Rules of Civil Procedure, and is based on this

 9   Notice of Motion, the accompanying Memorandum of Points and Authorities, all pleadings and

10   papers filed herein, oral argument of counsel, and any other matter that may be submitted at any

11   hearing of this Motion.

12                                        REQUEST FOR RELIEF

13                  The Bosch Defendants respectfully request that the Court dismiss all claims against

14   them with prejudice.

15                                        ISSUES TO BE DECIDED

16              1. Whether Plaintiffs lack constitutional standing to sue the Bosch Defendants because

17                  they have failed to plead the existence of a quantifiable injury to a “low-emissions

18                  premium” or any other injury that is tangible, quantifiable, and not speculative.

19              2. Whether Plaintiffs’ RICO claim fails because alleged fraud on the EPA and CARB

20                  does not constitute a predicate act of mail or wire fraud, Plaintiffs were not the direct

21                  victims of such alleged fraud, and Plaintiffs fail to plead with requisite particularity

22                  any separate predicate acts of mail or wire fraud of which they were the direct

23                  victims.

24                          MEMORANDUM OF POINTS AND AUTHORITIES

25          The Bosch Defendants join Volkswagen Group of America, Inc. and Audi of America,

26   LLC’s Notice of Motion and Motion to Dismiss the Pre-NOV Plaintiffs’ Amended Complaint;

27   Memorandum of Points and Authorities in Support Thereof (the “Motion”). The FAC purports to

28


       BOSCH DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS (MDL NO. 2672 CRB)
           Case 3:17-cv-04372-CRB Document 51 Filed 01/15/19 Page 3 of 4



 1   plead only a RICO claim against the Bosch Defendants. The Bosch Defendants therefore adopt

 2   Points I and II of the Motion as if directly applicable to the Bosch Defendants. 1

 3            To conserve the Court’s and the parties’ resources, and because the arguments in those

 4   portions of the Motion equally apply to all defendants, the Bosch Defendants adopt and rely upon

 5   the arguments and authority set forth in the Motion, the memorandum of law in support thereof, and

 6   all accompanying materials.

 7                                              CONCLUSION
 8            For all the foregoing reasons, the Bosch Defendants respectfully request that the Court
 9   dismiss the RICO claim in the FAC against them with prejudice.
10
     Dated:          January 15, 2019
11                                  Respectfully submitted,
12                                  CLEARY GOTTLIEB STEEN & HAMILTON LLP
13

14                                  By:            /s/ Matthew D. Slater
15                                                 Matthew D. Slater (pro hac vice)
                                                   2112 Pennsylvania Ave, NW
16                                                 Washington, DC 20037
                                                   (202) 974-1500 (Phone)
17                                                 (202) 974-1999 (Facsimile)
18                                                 mslater@cgsh.com

19                                                 Carmine D. Boccuzzi Jr. (pro hac vice)
                                                   One Liberty Plaza
20                                                 New York, NY 10006
                                                   (212) 225-2508
21                                                 (212) 225-3999
22                                                 cboccuzzi@cgsh.com

23                                                 Ryan M. Sandrock (SBN 251781)
                                                   Sidley Austin LLP
24                                                 555 California Street
                                                   San Francisco, CA 94104
25

26
     1
      Plaintiffs’ state-law claims in Counts 2 through 28 of the FAC are not alleged against the Bosch
27   Defendants, and accordingly the arguments in Part III of the Motion are not applicable to the Bosch
     Defendants.
28

                                             2
         BOSCH DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS (MDL NO. 2672 CRB)
       Case 3:17-cv-04372-CRB Document 51 Filed 01/15/19 Page 4 of 4



 1                                    (415) 772-1200 (Phone)
                                      (415) 772-7400 (Facsimile)
 2                                    rsandrock@sidley.com
 3
                                      Counsel for Defendants
 4                                    Robert Bosch LLC and Robert Bosch GmbH

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         3
     BOSCH DEFENDANTS’ NOTICE OF MOTION AND MOTION TO DISMISS (MDL NO. 2672 CRB)
